FILED
                            NOT FOR PUBLICATION                             AUG 01 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BARRY SIMON JAMESON,                             No. 13-16089

               Plaintiff - Appellant,            D.C. No. 1:03-cv-05593-LJO-MJS

  v.
                                                 MEMORANDUM*
PERRY, Dr.; B. REES, Dr.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Barry Simon Jameson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Jameson

failed to raise a genuine dispute of material fact as to whether the defendant

physicians were deliberately indifferent to the injuries and pain that Jameson

suffered following a prison riot. See Farmer v. Brennan, 511 U.S. 825, 837 (1994)

(a prison official acts with deliberate indifference only if “the official knows of an

disregards an excessive risk to inmate health”); Toguchi, 391 F.3d 1058-60 (9th

Cir. 2004) (deliberate indifference is a high legal standard, and a mere difference in

opinion concerning the course of treatment is insufficient).

      The district court’s decision to exclude a portion of the Merck Manual

concerning boxer’s fractures, although erroneous, was not prejudicial. See

Sea-Land Serv., Inc v. Lozen Int’l, LLC, 285 F.3d 808, 813 (9th Cir. 2002)

(reviewing for an abuse of discretion and explaining that reversal is appropriate for

an evidentiary error at summary judgment only when the error is prejudicial).

      AFFIRMED.




                                           2                                     13-16089